Exhibit SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT Among INTERSTATE BAKERIES CORPORATION, a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code, as Parent Borrower, CERTAIN OF THE DIRECT AND INDIRECT SUBSIDIARIES OF INTERSTATE BAKERIES CORPORATION, Debtors and Debtors-in-Possession under Chapter 11 of the Bankruptcy Code, as Subsidiary Borrowers, and THE LENDERS PARTY HERETO, and JPMORGAN CHASE BANK, N.A. as Administrative Agent Dated as of May 9, 2008 SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT TABLE OF CONTENTS Page No. SECTION 1.DEFINITIONS 2 SECTION 1.1 Defined Terms 2 SECTION 1.2 Terms Generally 26 SECTION 1.3 Accounting Terms; GAAP 26 SECTION 2.AMOUNT AND TERMS OF CREDIT. 26 SECTION 2.1 Commitment of the Lenders. 26 SECTION 2.2 Availability of Commitment; Borrowing Base 27 SECTION 2.3 Letters of Credit 27 SECTION 2.4 Issuance 29 SECTION 2.5 Nature of Letter of Credit Obligations Absolute 30 SECTION 2.6 Making of Loans 30 SECTION 2.7 Repayment of Loans and Unreimbursed Draws; Evidence of Debt 31 SECTION 2.8 Interest on Loans 32 SECTION 2.9 Default Interest 32 SECTION 2.10 Optional Termination or Reduction of Commitment 32 SECTION 2.11 Alternate Rate of Interest 33 SECTION 2.12 Refinancing of Loans 33 SECTION 2.13 Mandatory Prepayment; Commitment Termination 34 SECTION 2.14 Optional Prepayment of Loans; Reimbursement of Lenders 35 SECTION 2.15 Reserve Requirements; Change in Circumstances 37 SECTION 2.16 Change in Legality 38 SECTION 2.17 Pro Rata Treatment, etc 38 SECTION 2.18 Taxes 39 SECTION 2.19 Certain Fees 41 SECTION 2.20 Commitment Fee 41 SECTION 2.21 Letter of Credit Fees 42 SECTION 2.22 Nature of Fees 42 SECTION 2.23 Priority and Liens 42 SECTION 2.24 Use of Cash Collateral 44 SECTION 2.25 Right of Set-Off 44 SECTION 2.26 Security Interest in Letter of Credit Account 44 SECTION 2.27 Payment of Obligations 45 SECTION 2.28 No Discharge; Survival of Claims 45 SECTION 2.29 Replacement of Certain Lenders 45 SECTION 3.REPRESENTATIONS AND WARRANTIES 46 SECTION 3.1 Organization and Authority 46 i SECTION 3.2 Due Execution 46 SECTION 3.3 Statements Made 47 SECTION 3.4 Financial Statements 47 SECTION 3.5 Ownership 47 SECTION 3.6 Liens 48 SECTION 3.7 Compliance with Law 48 SECTION 3.8 Insurance 48 SECTION 3.9 The Orders 48 SECTION 3.10 Use of Proceeds 48 SECTION 3.11 Litigation 49 SECTION 3.12 Intellectual Property 49 SECTION 3.13 Taxes 49 SECTION 3.14 Investment Company Act; Other Regulations 49 SECTION 3.15 ERISA Matters 49 SECTION 4.CONDITIONS OF LENDING 50 SECTION 4.1 Conditions Precedent to Initial Loan and Initial Letter of Credit 50 SECTION 4.2 Conditions Precedent to Each Loan and Each Letter of Credit 51 SECTION 5.AFFIRMATIVE COVENANTS 52 SECTION 5.1 Financial Statements, Reports, etc 53 SECTION 5.2 Existence 55 SECTION 5.3 Insurance 55 SECTION 5.4 Obligations and Taxes 56 SECTION 5.5 Notice of Event of Default, etc. 56 SECTION 5.6 Access to Books and Records 56 SECTION 5.7 Maintenance of Concentration Account 57 SECTION 5.8 Borrowing Base Certificate 57 SECTION 5.9 Compliance with Laws 58 SECTION 5.10 Environmental Laws 58 SECTION 5.11 CEO 58 SECTION 5.12 Revised Plan 58 SECTION 6. NEGATIVE COVENANTS 59 SECTION 6.1 Liens 59 SECTION 6.2 Merger, etc 59 SECTION 6.3 Indebtedness 59 SECTION 6.4 Capital Expenditures 59 SECTION 6.5 EBITDA 60 SECTION 6.6 Guarantees and Other Liabilities 60 SECTION 6.7 Chapter 11 Claims 60 SECTION 6.8 Dividends; Capital Stock 60 SECTION 6.9 Transactions with Affiliates 60 SECTION 6.10 Investments, Loans and Advances 61 ii SECTION 6.11 Disposition of Assets 61 SECTION 6.12 Nature of Business 61 SECTION 6.13 Transactions among Borrowers 61 SECTION 6.14 Right of Subrogation among Borrowers 61 SECTION 6.15 Derivative Agreements 61 SECTION 6.16 Reorganization Plan 62 SECTION 6.17 Cash Restructuring Charges 62 SECTION 7.EVENTS OF DEFAULT 62 SECTION 7.1 Events of Default 62 SECTION 8.THE ADMINISTRATIVE AGENT 66 SECTION 8.1 Administration by Administrative Agent 66 SECTION 8.2 Advances and Payments 66 SECTION 8.3 Sharing of Setoffs 67 SECTION 8.4 Agreement of Required Lenders 68 SECTION 8.5 Liability of Administrative Agent 68 SECTION 8.6 Reimbursement and Indemnification 69 SECTION 8.7 Rights of Administrative Agent 69 SECTION 8.8 Independent Lenders 69 SECTION 8.9 Notice of Transfer 69 SECTION 8.10 Successor Administrative Agent 70 SECTION 9.MISCELLANEOUS 70 SECTION 9.1 Notices 70 SECTION 9.2 Survival of Agreement, Representations and Warranties, etc 71 SECTION 9.3 Successors and Assigns 71 SECTION 9.4 Confidentiality 74 SECTION 9.5 Expenses 74 SECTION 9.6 Indemnity 74 SECTION 9.7 Choice of Law 75 SECTION 9.8 No Waiver 75 SECTION 9.9 Extension of Maturity 75 SECTION 9.10 Amendments, etc 75 SECTION 9.11 Severability 76 SECTION 9.12 Headings 76 SECTION 9.13 Execution in Counterparts 77 SECTION 9.14 Prior Agreements; Inconsistencies 77 SECTION 9.15 Further Assurances 77 SECTION 9.16 Waiver of Jury Trial 77 SECTION 9.17 Subordination of Intercompany Indebtedness 77 SECTION 9.18 Certain Post Closing Matters 79 SECTION 9.19 USA Patriot Act 79 iii Annex A-1 – Tranche A Commitment Amounts Annex A-2 – Tranche B Commitment Amounts Exhibit A - Form of Amendment Order Exhibit B - Form of Security and Pledge Agreement Exhibit C-1 - Form of Weekly Borrowing Base Certificate Exhibit C-2 - Form of Monthly Borrowing Base Certificate Exhibit D - Form of Opinion of Counsel Exhibit E - Form of Assignment and Acceptance Schedule 3.5 - Subsidiaries Schedule 3.6 – Liens Schedule 3.11 – Litigation Schedule 3.12 - Intellectual Property Schedule 6.9 - Transactions with Affiliates Schedule 6.10 - Other Investments Schedule 6.13 - Borrower Transaction Restrictions Schedule 9.14 – Total Usage under the Prior Agreement Schedule 9.18(b) – Jurisdictions where Borrowers are not in Good Standing iv SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT Dated as of May 9, 2008 SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of May 9, 2008, among INTERSTATE BAKERIES CORPORATION, a Delaware corporation (“Parent Borrower”), a debtor and debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code, and each of the direct and indirect subsidiaries of the Parent Borrower party to this Agreement (each individually a “Subsidiary Borrower” and collectively the “Subsidiary
